PER CURIAM.
This cause is before us on petition of The Florida Bar to suspend Clayton Ed*68ward Crosland, Jr., under Article II, Section 5 of the Integration Rule of The Florida Bar, 32 F.S.A. The petition is accompanied by an order of the Court of the County Judge, Orange County,. dated September 7, 1971, adjudicating Clayton E. Crosland, Jr., mentally incompetent.
Accordingly, the petition of the Bar to suspend Clayton E. Crosland, Jr., from the practice of law is hereby granted, subject to any rights which he may have to apply for reinstatement at the proper time and upon proper showing.
It is so ordered.
ROBERTS, Acting C. J., and ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.